                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



MICHAEL PIAZZA ET AL.                                   CIVIL ACTION


VERSUS                                                  NO. 17-10289


ASSOCIATED WHOLESALE                                    SECTION: “H”
GROCERS INC.



                          ORDER AND REASONS
      Before the Court is Defendant’s Motion for Summary Judgment (Doc.
82). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      In this lawsuit under the Fair Labor Standards Act (“FLSA”), Plaintiff
Michael Piazza seeks unpaid overtime that he allegedly earned while working
as a loader at Defendant Associated Wholesale Grocers, Inc.’s (“AWG”)
distribution warehouse in Pearl River, Louisiana. On February 26, 2019,
Defendant moved for summary judgment arguing that it qualified as a “motor
private carrier” under federal law such that it was not required to pay Plaintiff
overtime under the FLSA. Plaintiff opposes the Motion.


                            LEGAL STANDARD
      “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled



                                       1
to judgment as a matter of law.” 1 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 2 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
         In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6
         “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 7 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 8 Additionally, “[t]he mere argued


1   FED. R. CIV. P. 56.
2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
3   Id. at 248.
4   Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
5   Engstrom v. First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995).
6   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
7   Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
    2004) (internal citations omitted).
8   Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid
    Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).

                                                2
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 9


                               LAW AND ANALYSIS
      The FLSA entitles qualifying employees to one and half times their
regular hourly wages for overtime hours worked in excess of 40 hours per
week. 10 The overtime entitlement, however, does not apply to “‘any employee
with respect to whom the [Department of Labor’s] Secretary of Transportation
has power to establish qualifications and maximum hours of service pursuant
to the provisions of section 31502 of Title 49.’” 11 Section 31502, originally
enacted as part of the Motor Carrier Act (“MCA”), authorizes the Department
of Transportation to establish such qualifications for employees of (1) “motor
carrier[s]” and (2) “motor private carrier[s], when needed to promote safety of
operation.” 12 Thus, the overtime exemption only applies if an employer is
either a motor carrier or a motor private carrier. 13 49 U.S.C. § 13102 defines
“motor carrier” and “motor private carrier” as follows:
      “[M]otor carrier” means a person providing motor vehicle
      transportation for compensation.
      “[M]otor private carrier” means a person, other than a motor
      carrier, transporting property by motor vehicle when—
             (A) the transportation is as provided in section 13501 of this
             title;
             (B) the person is the owner, lessee, or bailee of the property
             being transported; and



9  Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
10 29 U.S.C. § 207(a).
11 Amaya v. NOYPI Movers, L.L.C., 741 F. App’x 203, 205 (5th Cir. 2018) (quoting 29 U.S.C.

   § 213(b)(1)).
12 49 U.S.C. § 31502(b).
13 Id. See 29 C.F.R. § 782.2(a).



                                            3
                 (C) the property is being transported for sale, lease, rent, or
                 bailment or to further a commercial enterprise. 14
          AWG argues that it qualifies as a motor private carrier under the facts
of this case. Plaintiff disagrees. The following facts are undisputed: AWG is a
cooperative        grocery      wholesaler      that     services     independently        owned
supermarkets throughout the United States. Plaintiff worked as a loader at
AWG’s distribution warehouse in Pearl River, Louisiana. Loaders place pallets
of goods into 18-wheelers that then deliver the goods to supermarkets. At some
of its distribution warehouses, AWG owns and operates the 18-wheelers loaded
by loaders. At AWG’s Pearl River facility, however, such 18-wheelers are
owned and operated by a company called Cardinal Logistics Management
Corporation (“Cardinal”). Plaintiff and loaders like him are employed by AWG,
not Cardinal.
          Determining whether AWG is a “motor private carrier” under these facts
raises an issue of first impression in this Circuit: what does it mean to be
“transporting property by motor vehicle” as provided in 49 U.S.C. § 13102?
Does a company transport property by motor vehicle even if it hires a
contractor to do the transporting? Answering this question in the negative, this
Court will now explain why AWG does not qualify as a motor private carrier
under the facts of this case.
      1. Cardinal, not AWG, does the relevant “transporting” at AWG’s
          Pearl River facility
          In Carter v. Tuttnaeur, the Eastern District of New York considered
whether a manufacturer of cleaning products qualified as a motor private



14   49 U.S.C. § 13102(14)-(15). Section 13501 provides the types of transportation that trigger
     the Department’s jurisdiction. 49 U.S.C. § 13501. This element is satisfied if “property . . .
     [is] transported by motor carrier . . . between a place in a State and a place in another
     State.” Id.

                                                  4
carrier under the MCA exemption with respect to a loader who worked for the
company. 15 In Carter, the trucks that the manufacturer used to ship its
products to customers—the same trucks that the loader filled with company
products—were owned and operated by third-party carriers such as FedEx and
UPS. 16 Homing in on this fact, the court in Carter held that the cleaning
product company was not a motor private carrier because third parties, not the
cleaning product company, did the relevant transporting. 17 To hold otherwise,
the Court reasoned, “would bring nearly all manufacturers or suppliers within
the definition” of a motor private carrier. 18
       This Court finds the reasoning in Carter persuasive. The parties do not
dispute that Cardinal qualifies as a motor carrier under the facts of this case.
Accordingly, the Department of Transportation has jurisdiction over
Cardinal’s employees to further its statutory goal of ensuring safety on the
country’s highways. 19 To expand that jurisdiction to AWG in a case like this
one would vest the Department with authority that Congress did not grant it.
Accordingly, because AWG neither owns nor operates the trucks that transport
the goods that Plaintiff loaded at AWG’s Pearl River facility, it did not
transport property by motor vehicle to qualify as a motor private carrier under
49 U.S.C. § 13102(15).




15 78 F. Supp. 3d 564, 566 (E.D.N.Y. 2015).
16 Id.
17 Id. at 568.
18 Id.
19 Carley v. Crest Pumping Techs., L.L.C., 890 F.3d 575, 579 (5th Cir. 2018) (“The Supreme

   Court has reasoned that the purpose of the MCA exemption was primarily to ensure that
   operators of vehicles affecting highway safety were regulated by an entity with a greater
   understanding of the particular safety concerns.”) (citing Morris v. McComb, 332 U.S. 422,
   436 (1947)).

                                             5
   2. AWG cannot rely on self-provided trucking services at other
      facilities to meet the transportation requirement for Plaintiff
      The parties do not dispute that AWG qualifies as a motor private carrier
for the employees who load and drive trucks owned and operated by AWG at
facilities other than AWG’s Pearl River facility. AWG argues that because it
qualifies as motor private carrier for those employees, it should qualify as one
for all employees—even those like Plaintiff.
      Under 29 C.F.R. § 782.5(a), “a ‘loader’ as defined for Motor Carrier Act
jurisdiction . . . is an employee of a carrier subject to section 204 of the Motor
Carrier Act . . . whose duties include, among other things, the proper loading
of his employer’s motor vehicles . . . .” This regulation clearly provides that a
loader must load vehicles that belong to his employer to fit within the MCA’s
exemption. It is undisputed that Plaintiff’s employer was AWG, not Cardinal,
and that Plaintiff loaded Cardinal’s trucks, not AWG’s. Thus, Plaintiff would
not fall within the exemption even if AWG were a motor private carrier.


                                CONCLUSION
      For the foregoing reasons, Defendant’s Motion is DENIED.




                      New Orleans, Louisiana this 25th day of April, 2019.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                        6
